Citation Nr: 0602974	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-32 015	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to death pension benefits.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel





INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.  He died in October 2002.  The appellant is the 
veteran's widow.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2003 
decision of the VA Regional Office (RO) in Louisville, 
Kentucky that denied entitlement to death pension benefits.  


REMAND

The RO has indicated in its certification of this appeal that 
the appellant is represented by the Kentucky Department of 
Veterans Affairs (KDVA).  When the case was forwarded to the 
Board, the RO sent a copy of the notification to the KDVA.  
Nevertheless, it is not clear from the file available to the 
Board that the appellant has appointed any representative.  
(A VA Form 21-22 dated in February 1999 is of record that 
includes the appellant's signature, but it does not appear 
that the appellant was acting in her own behalf.  Rather, it 
appears that she signed as a witness to her husband's 
execution of the document.)  If the appellant has in fact 
appointed KDVA as her representative, as indicated by the RO 
in its certification, this should be made clear in the record 
and a copy of the August 2004 statement of the case, along 
with any further notifications required by this remand, 
should be sent to KDVA so that this organization can properly 
assist the appellant.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and its implementing 
regulations require that VA provide specific notice to 
claimants regarding information needed to complete an 
application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Review of the record discloses that although the RO indicated 
in a deferred rating decision dated in August 2004 that a 
VCAA notice letter needed to be sent, there is no 
documentation of record to the effect that this was 
accomplished.  Much of the notice regarding the nature of the 
claim and what may or may not be counted as income was 
provided in an August 2004 statement of the case, but it was 
not then made clear what was required of the appellant.  
38 C.F.R. § 3.159 (2005).  The appellant must therefore be 
given the required notice with respect to the issue on 
appeal.

Additionally, the record reflects that the appellant 
indicated in her substantive appeal received in September 
2004 that VA did not have all her medical history or 
financial information prior to its decision in her case.  
With this remand, she will be given the opportunity to 
supplement the evidence and submit additional pertinent 
information in this regard.  She should be specifically asked 
for such information.  This is particularly important because 
the RO noted in its August 2004 statement of the case, that 
consideration had not been given to the appellant's medical 
expenses in deciding whether she qualified for a monthly 
pension payment.  (In September 2004, the RO later indicated 
that the medical expenses reported by the appellant were 
considered, but the appellant was not informed of this or of 
how the RO arrived at its decision to continue the denial of 
benefits sought.)

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should investigate the 
question of whether the appellant has 
appointed a representative.  If so, this 
appointment should be made a part of the 
claims file.  If not, the appellant 
should be given opportunity to do so.  
(If a representative has been appointed, 
a copy of the August 2004 statement of 
the case should be forwarded to the 
representative.)  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The appellant and any 
appointed representative should 
specifically be told what is required to 
substantiate her claim for receipt of 
pension benefits.  The RO must 
specifically notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the RO will attempt to obtain 
on her behalf, if any.  She should also 
be told to provide any evidence in her 
possession that is pertinent to the 
claim, particularly with respect to her 
income and expenses.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  

3.  The appellant should be asked to 
complete an updated income and expense 
report.  

4.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the appellant and any duly 
appointed representative should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  (The supplemental 
statement of the case should address 
the September 2004 adjudicatory action 
taken by the RO when it considered the 
appellant's then-claimed medical 
expenses, as well as subsequent actions 
taken pursuant to this remand.)  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

